Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT IAN
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptey
Courts for the District of Columbla

United States of America, Plaintiff )
Vv. ) Case no: 1:13-cr-00168-01 (JDB)
Michael T. Sestak, Defendant )

MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
PURSUANT TO TITLE 18 USC§3583(e)(1)

Michael T. Sestak, acting pro se, respectfully requests that this Court terminate his
supervised release pursuant to Rule 32.1(c) of the Federal Rules of Criminal Procedure and 18
USC§3583(e(1). Mr. Sestak is a one-time, non-violent offender who is a low-risk for further
offenses. During his 56 months in-custody and subsequent period of supervised release, Mr.
Sestak has not had a single violation of the rules and regulations governing his actions. Since his
release from custody, Mr. Sestak has made significant, positive progress towards reintegration
into society by completing job re-training, securing gainful employment, and volunteering in the
community. However, Mr. Sestak’s term of supervised release effectively denies him the ability
to utilize his most marketable asset, his international cultural and management experience,

thereby impeding the reintegration process. For these reasons, the interests of justice will be

 

ee . . ; . . | RECEIVED
served by the early termination of Mr. Sestak’s term of supervised release. pa tit Room

i,

1. LOW RISK OF RE-OFFENSE 1 AN = 8 2019

L

1a

As noted in both the presentence investigation report and the USAO sentencing ;; Fifi bee Pomme eprdeper een

 

 

memorandum, Mr. Sestak does not have a proclivity for criminal activity. As a result, he did not
contest the criminal charges against him and cooperated fully with the USAO, facilitating the

complicated collection of his criminal proceeds from real estate investments in Thailand. As
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 2 of 7

noted in the USAO sentencing memorandum, Mr. Sestak clearly displayed genuine shame and
remorse for his actions and was a recipient of a ‘5K1” letter for his assistance. Furthermore, in
recognition of Mr. Sestak’s positive prior contributions to society, to include: military service in
Iraq, on-site rescue and recovery work at the World Trade Center after 9/11, and a long history

of positive law enforcement contributions, he was granted a downward departure under section
5h1.11 of the sentencing guidelines. Finally, Mr. Sestak’s offense was tied to his employment as
a government official, an occupation from which he is banned for life, and he is therefore
incapable of committing these, or similar, offenses in the future. In short, Mr. Sestak’s past
criminal actions were out-of-character, stemming from a convergence of factors that can never
be recreated, and make further offenses extremely unlikely.

Of note, the Bureau of Prisons (BOP) classified Mr. Sestak at the minimum-security level.
During his incarceration, Mr. Sestak maintained a respectful attitude towards both correctional
personnel and his fellow inmates, accepting his punishment and consistently demonstrating his
compliance with the rules and regulations governing the punitive portion of his sentence. He
also served as the sole GED instructor for the facility to which he was assigned, assisting
multiple inmates in obtaining their diplomas.

These factors, namely Mr. Sestak’s history of compliance and need for minimal supervision,
reflects the type of conduct called for by Section 3583(e)(1) and strongly support his petition for

termination of supervised release.

2. COMPLIANCE SINCE RELEASE
Mr. Sestak was released from the custody of the BOP on January 4, 2018, and transitioned to
supervised release. Upon his release, Mr. Sestak immediately pursued vocational training via a

three-month “boot camp” to facilitate a new career in the information technology (IT) field.
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 3 of 7

During this time, he also established a stable independent residence. At the end of the training
period, having earned several IT certifications (Attachments 1 - 5), Mr. Sestak was able to secure
employment as a contractor with The HCI Group, providing technical support to various
hospitals and thereby earning a living wage of $17/hr. (Attachment 6) During his employment
with the HCI Group, Mr. Sestak’s conduct was such that he was assigned to the company’s most
reputable client, The Mayo Clinic, twice. In the second contract, Mr. Sestak was not only sent to
Mayo Clinic headquarters for training, but also entrusted with the responsibility of serving on-
site as the sole supervisor for the overnight shift, a sign of the trustworthiness and character that
he had displayed. However, his future opportunities within The HCI Group were called into
question when a human resources (HR) audit found that an HR specialist had failed to properly
process his background check. Word of his conviction quickly spread among the management
team and, despite having the support of his manager, Mr. Sestak felt he was better served
changing employers. In November 2018, he was able to secure new employment with Pax
Technology. To date, he remains employed at Pax in a technical support position that pays
$17.50/hr. (Attachment 7), an income sufficient to support a stable lifestyle.

Upon securing employment in the IT industry, Mr. Sestak decided to return to school to
obtain a graduate degree in IT, and thereby provide a stronger academic foundation for his new
career. Mr. Sestak subsequently gained acceptance to Virginia Tech’s online master’s degree
program, using GI Bill benefits to cover half of the costs. After his first semester (fall 18), he
has a 4.0 grade point average (Attachment 8) and will continue with the program this spring. Mr.
Sestak is projected to graduate from this program in 2020.

In addition to educational and employment pursuits, Mr. Sestak’s penchant for teaching has

carried over to his post-incarceration life. Since June 2018, Mr. Sestak has been volunteering on
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 4 of 7

a weekly basis with the Learn to Read Literacy Program (attachment 9). As a volunteer tutor,
Mr. Sestak assists adults with learning disabilities in their pursuit of their educational goals, from
basic literacy skills up to obtaining a GED. This activity, not mandated by any authority,
supports the assertion that Mr. Sestak is committed to being a productive member of society.
Unfortunately, Mr. Sestak’s transition back into society has not been without challenges.
His initial, low-paying ($8.50/hr.) employment in halfway house was only obtained after nearly
300 job applications, while securing his first IT position took approximately 200 applications.
He has been denied bank accounts, insurance, housing, non-entry level employment, volunteer
opportunities, and entry into educational programs since his release. His first IT position, with
The HCI Group, was obtained via an HR error, calling into question his general employability
within the US. Most significantly, on the day of his release from BOP custody, Mr. Sestak
received an IRS tax bill for approximately $2.3 million, including penalties and interest, for
income tax on his criminal income. Upon consulting with a tax attorney, Mr. Sestak learned that
IRS law specifically precludes a defendant from obtaining tax credit for monies remitted to the
US government pursuant to a forfeiture order and that he likely owes this amount. Despite the
incredible strain that this situation places on Mr. Sestak emotionally and financially, he is
working through the tax court and offer in compromise systems to find an acceptable resolution,
even though it will likely result in the forfeiture of all his assets. However, rather than
succumbing to the pressures associated with this difficult re-entry, pressures which would cause
most other ex-offenders to turn to substance abuse or further criminal activity, Mr. Sestak
continues to display his unwavering commitment to lawful conduct and successful reintegration

by working through the established, legal processes for resolution to all these issues.
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 5 of 7

3. NEED FOR EARLY TERMINATION

Mr. Sestak possesses a unique background, in that he spent most of the ten-year period prior
to his arrest living and working outside of the US. He currently works for Pax Technology, a
Chinese company that is a global industry leader with offices in multiple countries and
managerial (and other) openings in several locations overseas. However, despite his
qualifications, Mr. Sestak is unable to apply for these positions due to the restrictions associated
with supervised release. As a result, he is unable to utilize his most marketable asset, his
international cultural and management experience, in furtherance of his career, a situation that
serves as the primary impetus behind this application. In addition, due to the high level of
publicity surrounding this case, Mr. Sestak lost the support of most of his previous acquaintances
and extended family members here in the United States. However, many of Mr. Sestak’s friends
who live and work in Europe and Asia have contacted him to maintain their relationships and
express support. Mr. Sestak believes that accessing this support network would help complete
the reintegration process. Unfortunately, his inability to travel internationally also precludes him
from direct contact with this social support network and serves as an additional motivation for

petitioning the court for relief.

4. CONCLUSION

Mr. Sestak remains positive and committed to his successful reintegration into society. As
expected from a low-risk offender, he has consistently abided by every rule and regulation
governing his conduct since his arrest, to include post-incarceration monitoring. He has
established a stable residence, pursued educational opportunities, obtained gainful employment,
and repaired his relationship with his immediate family members and closest friends. Despite

the challenges outlined above, he does not engage in substance abuse or suffer from mental
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 6 of 7

illness, he has not engaged in further criminal activity, nor does he pose a danger to the
community. However, the restrictions imposed by supervised release, which preclude him from
both drawing on his most marketable asset and accessing his extended support network, are
currently impeding his complete reintegration. As a result, Mr. Sestak respectfully petitions the

Court under 18 USC§3583(\(1) for early termination of his term of supervised release.

Dated: January 4, 2019 Respectfully submitted,

   

 

Michael T. Sestak
4435 Touchton Rd E., Apt 429
Jacksonville, FL 32246

(904) 575-0584 (cell)

Michael.T.Sestak@gmail.com
Case 1:13-cr-00168-JDB Document 338 Filed 01/10/19 Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that on January 4, 2019, I caused a true and correct copy of the foregoing
motion to be served via registered mail to the following parties:
e United States Attorney’s Office
555 4" St, N.W.; Washington, DC 20530
e Department of Probation for the District of Columbia.

333 Constitution Ave, N.W.; Suite 2214; Washington, DC 20001

An additional courtesy copy was submitted via e-mail directly to Probation Officer Jose

Ochoa of the Northern District of Florida on January 4, 2019.

Lik

Michael T. Sestak
